Citation Nr: 1108466	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs disability compensation benefits on behalf of his children (A, S, and K) in the custody of the Appellant.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to June 1971, from February 1972 to March 1975, from March 1975 to February 1977, and from September 1978 to September 1993.  The Appellant is the mother of the Veteran's children (A, S, and K). 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Appellant's claim for an apportionment of the Veteran's VA disability compensation benefits on behalf of their children in her custody.

In letters dated in August 2010, September 2010, and October 2010, the Board requested the Appellant to clarify her wishes with regard to a personal hearing.  Also in the latter two letters, the Board inquired whether she desired to withdraw her appeal, because she had indicated in a September 2010 telephone call that such was her intent.  She was informed that written confirmation was required of her before the appeal could be considered withdrawn.  She did not respond to any of the letters.  Thus, the Board will proceed with this case, assuming that she did not desire a hearing, and that she desired that her appeal be considered by the Board.  


FINDINGS OF FACT

1.  In March 2007, the Appellant filed a claim for an apportionment of the Veteran's VA disability compensation benefits on behalf of their children (A, S, and K) in her custody; at the time of the claim, the children's ages were 20, 18, and 16, respectively; in a January 2008 administrative decision, the RO denied the Appellant's apportionment request.


2.  At the time of the January 2008 RO decision, the Veteran was incarcerated and receiving VA disability compensation benefits at a rate of 10 percent, which had been reduced from a rate of 60 percent in August 2002, and at no time did his award include additional benefits for any of his children.  

3.  Pursuant to a decree of dissolution of marriage dated in March 2002, the Appellant was receiving $385 per month in child support from the Veteran on behalf of his minor children, A, S, and K, in her custody; the divorce decree also stipulated that the Veteran's military disability compensation in the amount of $790 per month was to be his sole and separate property and that his military retirement pension was to be divided between the Veteran and the Appellant.  

4.  The evidence demonstrates that the Veteran reasonably discharged his responsibility for the support of his children (A, S, and K), who as minors were in the custody of the Appellant; the evidence does not show that hardship existed for the Appellant or the children for the purposes of payment of a special apportionment to the Appellant on behalf of the Veteran's children as minors.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation benefits to the Appellant on behalf of their children (A, S, and K) have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Through letters dated in November 2007, the RO notified the Appellant and the Veteran to submit evidence of their monthly income and expenses, and notified the Veteran to submit amounts he contributed toward the support of any child who did not live with him.  The letters also notified the Appellant and Veteran that the RO would be making a determination in relation to an application for an apportionment of the Veteran's disability benefits on behalf of his dependent children.  The letters served to provide notice of the information and evidence needed to substantiate the claim for an apportionment, notice of the evidence that the Appellant and Veteran were expected to provide, notice of VA's responsibilities in regard to the application for an apportionment, and notice to the parties to submit all relevant evidence.


This notice was furnished prior to the administrative decision in January 2008, with which the Appellant had expressed dissatisfaction.  Further, the Appellant and Veteran were provided with a statement of the case in April 2009, which notified them of the evidence considered, the adjudicative action taken, the decision reached, the pertinent law and regulations, and the relative responsibilities of the claimant to provide evidence versus the responsibility of VA.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain records relevant to the apportionment claim.  38 38 U.S.C.A. § 5103A (a), (b) and (c).  The Appellant was afforded the opportunity to testify at a hearing, but she never responded to the letters from the RO in August 2010, September 2010, and October 2010, seeking to clarify her hearing wishes.  She provided a statement of her income and expenses in January 2008; she has not identified any additionally available evidence for consideration in her appeal.  








Further, VA has not conducted medical inquiry in relation to the claim, for the reason that examinations and medical opinions are not necessary to decide an apportionment claim.  38 U.S.C.A. § 5103A(d).  The Board finds that there is no indication that additional action is needed to comply with the duty to assist the Appellant.  38 U.S.C.A. § 5103A(d).  Neither the Appellant nor the Veteran has identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.  The Board now proceeds to review the merits of the claim.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who:  (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).


VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains:  the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2010).  More specifically, 38 C.F.R. § 3.450 provides that an apportionment may be paid if the Veteran's children are not residing with him and he is not reasonably discharging his responsibility for the children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  




This regulation provides further guidance as to what is ordinarily considered to constitute undue hardship.  For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.

In this case, the Appellant filed a claim in March 2007 for an apportionment of the Veteran's VA disability compensation on behalf of their children (A, S, and K), who were in her custody.  The record does not contain the birth certificates of these children to establish paternity; however, a decree of dissolution of marriage dated in March 2002 between the Appellant and the Veteran indicates the dates of birth of these children and states that they were born of the Veteran and Appellant.  At the time of the filing of the Appellant's apportionment claim, the ages of these children were 20, 18, and 16.  In regard to the two children who had reached age 18 (A and S), there is no additional evidence of record to show that prior to reaching the age of 18 years either child had become permanently incapable of self-support or that after reaching the age of 18 years either were pursuing a course of instruction at an approved educational institution.  Therefore, it would appear that at the time of the filing of the apportionment claim, there was only one dependent "child" of the Veteran in the custody of the Appellant.  Nevertheless, the Board will proceed in this case, assuming that all three children are dependents of the Veteran, as the RO has not specifically elicited information from the Appellant to establish the status of A and S as dependent children for VA purposes.  

Pursuant to the decree of dissolution of marriage of March 2002, the Appellant was to receive $385 per month in child support from the Veteran on behalf of his minor children at that time (A, S, and K) in her custody.  



The decree also stipulated that the Veteran's military disability compensation in the amount of $790 per month (VA documentation in the file shows that this amount represented VA disability benefits at the 60 percent rate) was to be his sole and separate property and that his military retirement pension was to be divided between the Veteran and the Appellant.

In her apportionment claim, the Appellant asserted that she was divorced from the Veteran and that she was seeking an apportionment for the reason that he had not paid child support.  In a November 2007 letter to the Appellant and Veteran, the RO requested financial information to include a list of monthly income from all sources, a list of assets (property), and a list of average monthly expenses.  The Veteran did not respond to the request, and the Appellant's response was received after the RO issued its apportionment decision in January 2008.  

In its January 2008 administrative decision, the RO denied the Appellant's apportionment claim, on the basis that she had not furnished the financial information it had requested.  At the time of the decision, the Veteran was incarcerated and receiving VA disability compensation benefits at a rate of 10 percent, which had been reduced in August 2002 from a rate of 60 percent that had been in effect since September 1993, and his award did not include additional benefits for any of his children.  In that regard, the record indicates that in disability compensation award letters dated in August 1994 and January 2004, the RO specifically requested the Veteran to provide evidence of his dependent children so that he may be paid additional benefits for them.  The Veteran never submitted any information, such as birth certificates, to substantiate the status of his dependents.  






Later in January 2008, information regarding the Appellant's income and net worth was received.  She reported the following:  monthly income from wages was $2,461.54; total assets were $66,940, including bank accounts, IRAs, and other property; monthly expenses totaled about $2,268, including rent/house payment, food, utilities, telephone, clothing, medical expenses, cable, car insurance, court costs, gas, storage, and bank fees.   
 
In a telephone call dated in September 2010, the Appellant indicated that she wished to withdraw her appeal because "her husband" had paid her the money he owed to her.  Although she indicated that she would mail a formal request to withdraw her appeal, she never did so.  Nor did she respond to RO letters in September 2010 and October 2010, requesting her to clarify whether she was withdrawing her appeal.  

Other than the Appellant's initial statement in March 2007 to the contrary, there is no evidence to suggest that the Veteran is non-compliant with the court-ordered child support payments and obligations.  Indeed, it appears from the Appellant's report of contact in September 2010 that the Veteran fulfilled his obligations to her.  

In light of the foregoing evidence, as the Veteran was paying court-ordered child support, the Board finds that the Veteran reasonably discharged his responsibility for the support of his children (A, S, and K), who as minors were in the custody of and residing with the Appellant.  As previously noted, at the time of the apportionment application, only one child (K) was a minor, and that at the time of this decision, none of the children (A, S, or K) is a minor.  The Board, however, is assuming that A, S, and K are dependent children of the Veteran for the sake of this decision, particularly as the RO did not fully develop the issue of the dependency status of the children.  Accordingly, an apportionment under the general provisions of 38 C.F.R. § 3.450 is not warranted.


As for the payment of a special apportionment under the provisions of 38 C.F.R. § 3.451, hardship must be shown to exist.  In reviewing the case, however, the evidence does not support a finding of hardship for the Appellant or the children (A, S, or K).  The Appellant does not specifically allege hardship, although in her March 2007 apportionment request she indicated that the Veteran had not paid child support.  In a statement received in February 2008, the Veteran alleged that she was "entitled to this that was awarded to me in a court of law."  

The Appellant submitted a statement in January 2008, itemizing her monthly income and expenses and her net worth.  As previously noted, her listed income exceeds her expenses by nearly $200.  Although requested in November 2007 to provide similar income and expense information, the Veteran has not responded.  Based on the records in the file, he is receiving monthly payments of VA disability compensation at the 10 percent rate (after having been reduced in August 2002 from a 60 percent rate) because he is incarcerated; his basic necessities of food, clothing, shelter, and medical assistance are thus taken care of.  As for any special needs of the Veteran's children (A, S, and K), there have been no statements in the file to describe any such needs.

In light of the foregoing, the Board concludes that the incomplete evidence on file does not support a finding that hardship exists for the Appellant or the children (A, S, or K) for the purposes of payment of a special apportionment to her on behalf of the Veteran's children as minors.  










As the Veteran reasonably discharged his responsibility for the support of his children (A, S, and K), and the evidence does not demonstrate the existence of hardship, there is no basis in which to award an apportionment of the Veteran's VA disability compensation benefits to the Appellant on behalf of the Veteran's children as minors.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.


ORDER

An apportionment of the Veteran's VA disability compensation benefits on behalf of his children (A, S, and K) in the custody of the Appellant is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


